Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.
Response to Amendment
	The amendment filed 08/26/2022 presents claims 1, 3, 6, 7, and 25 as amended, claims 4, 10, 18, 20, 22-23, and 26 as cancelled, claims 12-13 and 21 as withdrawn, and claim 27 as added.  Claims 1-3, 5-9, 11, 14-17, 19, 24-25, and 27 are currently pending.
	The amendment is sufficient in overcoming the previously indicated prior art rejections under 35 USC 102.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant contends that “a person of ordinary skill in the art would not be motivated to modify the control unit 204 of Nakamura to control the exciter means to move the optical element with an oscillating repetitive movement" because so doing render Nakamura unsuitable for its intended purpose.” (See Remarks, page 10, second to last paragraph).
MPEP 2143.01-V states that “If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification.” Nakamura is directed to a laser processing apparatus that performs processing such as cutting on a substrate by using laser light (para. 0001).  As detailed herein, Nakamura is modified by the teachings of Chou, which also pertains to a laser processing apparatus that performs processing such as cutting on a workpiece.  Nothing in the prior art teaches or suggests that the proposed modification would have resulted in a laser processing apparatus that is unsatisfactory for processing (e.g., cutting) a workpiece.
Claim Objections
Claim 1 is objected to because of the following informalities:  the last two lines recites “for inducing an oscillating repetitive movement exclusively of the optical element” and should recite “for inducting the oscillating repetitive movement” as such movement is recited in lines 11-12.
Claim 11 is objected to because of the following informalities:  the last two lines recites “the  of the lens device inducing the oscillation of the focal point” appears to be missing a term or phrase between “the” and “of the lens device.”
Claim 27 is objected to because of the following informalities:  the limitation “the plurality of oscillators-has at least a” includes an erroneous “-“.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "exciter means/unit” in claims 1-3, 5-9, 11, 14-17, 19, and 24-25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations “exciter means” and “exciter unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” and “unit” coupled with functional language “…for inducing a focal point oscillation, which is an oscillation of the focal point in at least one of an x direction and a y direction” and “for inducing oscillation of the focal point in the x direction/y direction” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Term “exciter” does not convey sufficient structure for performing the claimed function.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-3, 5-9, 11, 14-17, 19, and 24-25 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Paragraph 0029 discloses that “the exciter means can include at least one element selected from a piezo actuator, a quartz crystal oscillator, an eccentric, a device for producing an oscillating electromagnetic field, and a MEMS (micro electro mechanical system) oscillator…In one example, the device for producing an oscillating electromagnetic field may be provided in the optical device at a distance to the optical element at which magnets are attached, the optical element thereby during operation being caused to hover and oscillate within the oscillating electromagnetic field.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 11, 15, 16, 19, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP2015080799) in view of Cho et al. (U.S. Publication 2015/0151382).
Regarding claim 1, Nakamura teaches an optical device (para. 0001; laser processing apparatus that performs processing such as cutting on a substrate using laser light) for shaping an electromagnetic wave beam (para. 0008; maintaining shape of the laser spot), the beam being generated by a source (laser light oscillator-para. 0010) and having a beam propagation direction (para. 0010) and a focal point (See Fig. 6 and para. 0010 and 0020; focusing lens 200 creating focal point relative to the workpiece 2), comprising: 

    PNG
    media_image1.png
    503
    512
    media_image1.png
    Greyscale

an optical element (lens 200; para. 0021, focusing lens) positioned within beam propagation direction (Fig. 6), and being transparent to the beam (lens 200 is necessarily transparent to the beam in order to produce the focal point shown) propagating in the beam propagation direction,

    PNG
    media_image2.png
    272
    441
    media_image2.png
    Greyscale

an exciter means (lens movement mechanism unit 203-para. 0057) functionally connected (See Figures 6-7) to the optical element (200) for inducing a focal point oscillation, which is an oscillation of the focal point in at least one of an x direction and a y direction of an x-y plane that is perpendicular to the beam propagation direction, the focal point oscillation being along a controllable focal point oscillation path (para. 0058; 203 moves lens 200 in a direction orthogonal to the focused optical axis direction of the laser beam indicated by the left-right arrow shown in Figure 6, here taken as the X direction.  Also includes axial movement mechanism 203a that moves lens 200 in a direction along the focused optical axis, here taken as the Y direction) (Here, the X and Y directional movement of lens 200 is capable of causing movement of the focal point along corresponding x and y directions relative to the workpiece), the x and y directions being non-parallel to each other (Fig. 6, X/x and Y/y directions being conventional cartesian directions that are perpendicular to one another), wherein 
the exciter means has at least a first exciter unit (piezoelectric elements 203b for moving lens 200 in the X direction-para. 0059) for inducing oscillation of the focal point in the x direction and at least a second exciter unit (axial moving mechanism 203a for moving lens 200 in the y direction-para. 0060) for inducing oscillation of the focal point in the y direction
the first exciter unit (203a) and the second exciter unit (203b) acting on the optical element (200), the optical element (200) being the same for the first exciter unit (203a) and the second exciter unit (203b), and
the functional connection (Figs. 6-7) of the optical element (200) to the exciter means (203) is for inducing an oscillating repetitive movement exclusively of the optical element (200) (lens 200 moving in the respective X and Y directions) effecting movement of the focal point (movement of the focal point necessarily follows as a result of the oscillating repetitive movement of lens 200).
Nakamura further teaches a control unit for controlling the exciter means (para. 0060; control unit 204).  Nakamura teaches that the control unit (204) “sets the focused optical axis and the central axis of the processed lens 200 according to the processing content of the work 2 based on the state where the focused optical axis and the central axis of the processed lens coincide with each other” (para. 0061) and that the control unit “can appropriately change the amount of eccentricity between the focused optical axis and the central axis of the process lens even during processing so as to be in an optimum state for processing the work 2” (para. 0062).
While Nakamura teaches the control unit being configured to control the exciter means to move the optical element, Nakamura is silent on such movement being an oscillating repetitive movement.
Chou teaches that it is known in the art of laser processing devices (para. 0002; Figure 2), such as for cutting (para. 0004), that the processing depth is limited by the focusing point and that conventional processing devices are only able to process a surface of the workpiece instead of processing a deep and internal part of the workpiece (para. 0004).

    PNG
    media_image3.png
    480
    721
    media_image3.png
    Greyscale

Chou teaches, with respect to Figure 2 above, the laser processing device comprising focusing lens (30) for focusing the laser beam (12) generated by laser source (10). Chou teaches the focusing lens (30) being coupled to an oscillating element (42B of high speed vibration unit 40B) for “vibrating periodically along the direction parallel to the moving path of the laser beam 12.” (para. 0020).  Chou continues in that when the processing device operates, “the laser beam 12 is emitted from the laser source 10 through the focusing lens assembly 30” and the focusing lens (30) “is moved periodically by the high speed vibration unit 40B such that the focusing point of the laser beam 12 with maximum energy moves periodically at different depths of the workpiece 50.” (para. 0021) (See also para. 0019; “The high speed reciprocal movement of the focusing point of the laser beam 12 also expedites laser processing. The processing rate is therefore increased.” and para.. 0024; “The laser processing device employs the high speed vibration unit 40A, 40B, 40C to vibrate the beam expansion lens 21, the focusing lens assembly 30 or the workpiece 50 to periodically move the focusing point. The fast periodically moving focusing point is able to efficiently process parts of the workpiece 50 at specific depths. Therefore, product quality and production rate are increased.”) [para. 0017 discloses the vibration unit having a driving unit that is mechanical, valve, piezoelectric type, magnetic field type, electric field type, or sound field type.].
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nakamura with Chou, by adding to the functionality of the control unit of Nakamura, being disclosed as controlling the exciter means to move the optical element, to control the focusing lens to move in an oscillating repetitive movement as taught by Chou, in order to move the focusing point of the laser beam to different depths of the workpiece, thereby aiding in efficiently processing the workpiece at various depths (see citations above and Abstract).
Regarding claim 2, the primary combination, as applied in claim 1, teaches each claimed limitation.
Nakamura further teaches wherein the focal point oscillation has at least one frequency (the beam spot, being moved by 2032, inherently oscillates at a particular frequency), and/or the focal point oscillation path has a path length (the oscillation path of the beam spot necessarily has a length along the x and y direction).  
Chou, for the same reasons, also teaches wherein the focal point oscillation has at least one frequency (as a result of the oscillation of the focal point), and/or the focal point oscillation path has a path length (the oscillation path of the beam spot necessarily has a length along the direction between the focusing lens and the workpiece).  
Regarding claim 6, the primary combination, as applied in claim 1, teaches each claimed limitation and further teaches wherein the amplitudes of the focal point oscillation excitable by the exciter means in at least one of the x direction, y direction and a z direction are equal to or smaller than +/-1 mm (Here, no further structure is required by the claim language.  The oscillating mechanisms of Nakamura, modified by Chou, are structurally capable of producing amplitudes equal to or smaller than +/1 mm.  See MPEP 2114).  
Regarding claim 11, the primary combination, as applied in claim 1, teaches each claimed limitation including [Nakamura] wherein the optical element (200) is a lens device selected from a focal lens, a collimating lens or a combination thereof (focal/condensing lens), the lens device (200) being functionally connected to the exciter means (203) for transmission of an excitation of the exciter means to provide a oscillating repetitive movement of the lens device (200) in an X-Y plane parallel to the x-y plane, the oscillating repetitive movement of the lens device inducing the oscillation of the focal point in x direction and/or y direction (as detailed in claim 1 above).
Regarding claim 15, the primary combination, as applied in claim 1, teaches each claimed limitation and further teaches [Nakamura] the exciter means including at least one element selected from a piezo actuator, a quartz crystal oscillator, an eccentric, a device for producing an oscillating electromagnetic field, and a MEMS oscillator (as detailed in claim 1 above) [see also Chou, which discloses using a piezoelectric type, magnetic field type, electric field type, etc. for vibrating the focusing lens].  
Regarding claim 16, the primary combination, as applied in claim 1, teaches each claimed limitation and further [Nakamura] teaches wherein the size of the focal point is controllable by the magnification of the optical device and the initial diameter of the electromagnetic beam (See claim 1 above, the unfocused beam inherently has an initial diameter where lens 200 condenses/focuses the beam into a beam spot.  The size of the beam spot is, therefore, controllable by the magnification of lens 200 and the initial diameter of the unfocused beam. Furthermore, no additional structure is required in order to control the focal point size. The structure detailed above is capable of controlling the size of the focal point.  See MPEP 2114.).  
Regarding claim 19, the primary combination, as applied in claim 1, teaches each claimed limitation and further [Nakamura] teaches a beam treatment device comprising a beam cutting device having a treatment head that includes a cutting head (processing head 20), wherein the treatment head is configured for directing an electromagnetic wave beam onto a surface of a material (2) to be treated by the electromagnetic wave beam, the treatment head including the optical device according to claim 1 (see above citations in claim 1.).
Claim 27 recites substantially the same limitations as those recited in claim 1 and is, similarly, rejected under the same grounds.
Claims 3, 6, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Chou, and in further view of Chen et al. (U.S. Publication 2012/0125901).
Regarding claims 3 and 25, the primary combination, as applied in claim 2, teaches each claimed limitation except explicitly for the frequency being 100 Hz or more and the path length being at least 0.1 mm (claim 3) and the frequency being 2 kHz or more and/or the path length is 0.5 mm or more (claim 25).
With respect to the frequency and “path length” the instant application discloses in paragraph 0016 using the exciter means, that is functionally connected to the optical element, to induce an oscillation of the focal point.  Paragraph 0017 discloses that “because of the focal point oscillation, the beam spot originally output from the beam source can be moved laterally with respect to the propagation direction of the beam, whereby in case of a cutting process the energy input into the cutting edge of the workpiece is improved as compared to the non-oscillated beam spot and that “since the exciter means of above embodiment can be implemented with optical elements typically provided in any device providing an electromagnetic wave beam, such as a beam treatment or cutting head, a beam shaping can be realized without necessity for additional optical components located within the free path of the electromagnetic wave beam.” Still further, paragraph 0018 discloses that “the focal point oscillation can have at least one frequency (ω). In addition or alternatively, the focal point oscillation path may have a path length (l)” and that, in particular, “the frequency (ω) may be 100 Hz or more, preferably 2 kHz or more. Moreover, the path length (l) can be at least 0.1 mm, preferably 0.5 mm or more.”
Here, the instant application discloses that the exciter moving the optical element is what produces the claimed frequency and path length.  That is, no additional structure for achieving the claimed functions is required.
As such, the primary combination teaching using an exciter means functionally connected to optical element (Nakamura) modified to function to move the focal point in an oscillating repetitive movement (Chou, via vibration) would similarly be structurally capable of producing the frequency and path length as claimed.  See MPEP 2112 and 2114.
Chen teaches that it is known in the art of laser processing machines (para. 0001 and 0007) (Figures 1, 3A/B and 7; actuator 21 coupled to optical lens 20, where paragraph 0020 discloses that 21 may be a piezoelectric vibrator for issuing a vibration frequency to the optical lens 20 and, consequently, changing the focal position thereof.) for the frequency being 100 Hz or more and the path length being at least 0.1 mm and the frequency being 2 kHz or more and/or the path length is 0.5 mm or more (para. 0020; vibration frequency between 1 Hz and 100 MHz. See also claim 8 which recites “wherein the vibration frequency is ranged between 1 Hz and 100 MHz.”) (para. 0022; “ in a condition that the actuator 21 is driven by a driving signal to vibrate in a vibration frequency while transmitting the energy of the vibration to the optical lens module 20 as the optical lens module 20 is coupled to the vibrating actuator 21, the optical lens module 20 will be induced to vibrate on its optical axis 23, and thus the focal position of the focus beam 96 resulting from the focusing of the optical lens module 20 will be varied according, causing a DOF range 97 to be generated, as shown in FIG. 3B.”) (para. 0029; “the effective focal length is varying within a range of 150 um in length whereas the induced DOF range is about 10 times the vibration amplitude of the actuator 2”).

    PNG
    media_image4.png
    467
    734
    media_image4.png
    Greyscale

Figure 5 of Chen, above, illustrates the “relationship between the gap distance of the optical lens module and the effective focal length” (para. 0016; which correspond to D1 and D2 in Figure 4, respectively). Chen teaches an effective focal length varying with a range of 150 µm (or 0.15 mm) [as detailed in para. 0029) and teaches the effective focal length varying within a range of 0.6 mm (~249.25 to ~248.65). Here, the variation in effective focal length corresponds to the path length of the focal point induced by the vibration via piezoelectric vibrator 21. The aforementioned numerical values for the path length overlap with the “at least 0.1 mm” claimed.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nakamura, as modified by Chou, with Chen, by replacing the frequency of the oscillation and path length of Nakamura, being inherently of some value, with the teachings of Chen, in order to improve the depth of focus of the optical device which would aid in increasing the quality and efficiency of the laser processing machine (para. 0002 and 0004. See also para. 0033).
Furthermore, one of ordinary skill in the art would be motivated to improve the combination of Nakamura and Chou with the teachings of Chen since the frequency and path length brought about as a result of inducing oscillating movement of the optical element is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be the depth of focus of the laser beam. A person of ordinary skill in the art would recognize that vibrating an optical element that produces a focused laser beam would cause the focal point of the optical element to oscillate at a particular frequency and along a particular path length. The applied frequency to the optical element influences the depth of focus, as taught by Chen.  Varying the applied frequency would, therefore, allow for improving the depth of focus of the laser beam. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Regarding claim 6, the primary combination, as applied in claim 1, teaches each claimed limitation except explicitly for the amplitudes of the focal point oscillation, which are excitable by the exciter means in at least one of the x direction, y direction and a z direction are equal to or smaller than +/-1 mm.
  Chen teaches that it is known in the art of laser processing machines (para. 0001 and 0007) (Figures 1, 3A/B and 7; actuator 21 coupled to optical lens 20, where paragraph 0020 discloses that 21 may be a piezoelectric vibrator for issuing a vibration frequency to the optical lens 20 and, consequently, changing the focal position thereof.) for the actuator to vibrate the optical lens at a frequency between 1 Hz and 100 MHz (para. 0020; vibration frequency between 1 Hz and 100 MHz. See also claim 8 which recites “wherein the vibration frequency is ranged between 1 Hz and 100 MHz.”) (para. 0022; “ in a condition that the actuator 21 is driven by a driving signal to vibrate in a vibration frequency while transmitting the energy of the vibration to the optical lens module 20 as the optical lens module 20 is coupled to the vibrating actuator 21, the optical lens module 20 will be induced to vibrate on its optical axis 23, and thus the focal position of the focus beam 96 resulting from the focusing of the optical lens module 20 will be varied according, causing a DOF range 97 to be generated, as shown in FIG. 3B.”) (para. 0029; “the effective focal length is varying within a range of 150 um in length whereas the induced DOF range is about 10 times the vibration amplitude of the actuator 2”).

    PNG
    media_image5.png
    368
    516
    media_image5.png
    Greyscale

Chen further teaches the vibration induced to the optical lens being equal to or smaller than +/- 1 mm (See Figure 2 and paragraph 0029).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nakamura, as modified by Chou, with Chen, by replacing the frequency of the oscillation and amplitude thereof of Nakamura, being inherently of some value, with the teachings of Chen, in order to improve the depth of focus of the optical device which would aid in increasing the quality and efficiency of the laser processing machine (para. 0002 and 0004. See also para. 0033).
Furthermore, one of ordinary skill in the art would be motivated to improve the combination of Nakamura and Chou with the teachings of Chen since the frequency and amplitude brought about as a result of inducing oscillating movement of the optical element is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be the depth of focus of the laser beam. A person of ordinary skill in the art would recognize that vibrating an optical element that produces a focused laser beam would cause the focal point of the optical element to oscillate at a particular frequency and amplitude. The applied frequency to the optical element influences the depth of focus, as taught by Chen.  Varying the applied frequency/amplitude would, therefore, allow for improving the depth of focus of the laser beam. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Claims 5, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Chou and in further view of Yoshikawa et al. (U.S. Publication 2011/0297654), hereinafter Yoshikawa.
Regarding claim 5, the primary combination, as applied in claim 1, teaches each claimed limitation except for a third exciter unit for inducing a z direction component of the focal point oscillation, with the z direction being perpendicular to the x-y plane.  
Yoshikawa teaches that it is known in the art of laser welding devices (para. 0003) (Figures 1-2, scanner 120, and X-Y-Z coordinate system shown) to use a third exciter unit for inducing a z direction component of the focal point oscillation, with the z direction being perpendicular to the x-y plane (para. 0023, “The scanner 120 includes an optical fiber 122, an expander lens 123, a focal point position adjusting device 126. The focal point position adjusting device 126 is equipped with an AC servomotor 124 and a ball screw 125 for driving the expander lens 123. The scanner 120 further includes a collimating lens 128, a reflecting mirror 130, a focusing lens 131 and a laser beam scanning device 136. The laser beam scanning device 136 is equipped with a first scanning mirror 132, an AC servomotor 133 for rotating the first scanning mirror 132, a second scanning mirror 134, and an AC servomotor 135 for rotating the second scanning mirror 134.”) (para. 0019, “By operating the optical system, the laser beam is scanned in an X-axis direction and a Y-axis direction (robot coordinate system) and the position of a focal point of the beam is adjusted in a Z-axis direction (robot coordinate system). The scanner 120 is equipped with three AC servomotors to move the laser beam in three directions, i.e., an X-axis direction, a Y-axis direction and a Z-axis direction (scanner coordinate system). Thus, the scanner 120 can vary the position where the laser beam is focused in three dimensions.”).  
The advantage of combining the teachings of Yoshikawa is that in doing so would provide a means for accurately controlling the laser beam in three dimensions (citations above and para. 0026). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nakamura, as modified by Chou, with Yoshikawa, by adding to the exciter means of Nakamura, detailing oscillation in the x and y direction, with the teachings of Yoshikawa, in order to provide a means for accurately controlling the laser beam in three dimensions (citations above and para. 0026).
Regarding claim 9, the primary combination, as applied in claim 1, teaches each claimed limitation except for wherein the control unit is configured to orientate the oscillation path in the x-y plane in dependency on a treatment direction of the beam, wherein the treatment direction is a cutting direction.  
Yoshikawa teaches that it is known in the art of laser welding devices (para. 0003) (Figures 1-2, scanner 120, and X-Y-Z coordinate system shown) to use a control unit that is configured to orientate a beam path in the x-y plane in dependency on a treatment direction of the beam (para. 0023, “The scanner 120 includes an optical fiber 122, an expander lens 123, a focal point position adjusting device 126. The focal point position adjusting device 126 is equipped with an AC servomotor 124 and a ball screw 125 for driving the expander lens 123. The scanner 120 further includes a collimating lens 128, a reflecting mirror 130, a focusing lens 131 and a laser beam scanning device 136. The laser beam scanning device 136 is equipped with a first scanning mirror 132, an AC servomotor 133 for rotating the first scanning mirror 132, a second scanning mirror 134, and an AC servomotor 135 for rotating the second scanning mirror 134.”) (para. 0019, “By operating the optical system, the laser beam is scanned in an X-axis direction and a Y-axis direction (robot coordinate system) and the position of a focal point of the beam is adjusted in a Z-axis direction (robot coordinate system). The scanner 120 is equipped with three AC servomotors to move the laser beam in three directions, i.e., an X-axis direction, a Y-axis direction and a Z-axis direction (scanner coordinate system). Thus, the scanner 120 can vary the position where the laser beam is focused in three dimensions.”) (para. 0022, “The central processing unit 160 sends synchronized operation commands (e.g., at the same control cycle time interval and the same timing) to the robot control device 140 and the scanner control device 150. The robot control device 140 and the scanner control device 150 process the operation commands from the central processing unit 160 at the same control speed and the same control cycle time.” Para. 0036, “based on operation commands issued from the central processing unit 160, the scanner control device 150 can control the scanner 120 such that the position where the laser beam is shone traces a pre-stored working point path.”) (see also para. 0047).
The advantage of combining the teachings of Yoshikawa is that in doing so would provide a means for accurately controlling the laser beam in three dimensions (citations above and para. 0026). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nakamura, as modified by Chou, with Yoshikawa, by adding to the function of the control unit of Nakamura, with the teachings of Yoshikawa, in order to provide a means for accurately controlling the laser beam in three dimensions (citations above and para. 0026).
Regarding claim 14, the primary combination, as applied in claim 1, teaches each claimed limitation except for wherein the functional connection of the respective optical element to the exciter means is for transmission of the excitation of the exciter means to further provide a Z direction component of the oscillating repetitive movement of the respective optical element.  
Yoshikawa teaches that it is known in the art of laser welding devices (para. 0003) (Figures 1-2, scanner 120, and X-Y-Z coordinate system shown) for a functional connection of the respective optical element to the exciter means is for transmission of the excitation of the exciter means to further provide a Z direction component of the oscillating repetitive movement of the respective optical element (para. 0023, “The scanner 120 includes an optical fiber 122, an expander lens 123, a focal point position adjusting device 126. The focal point position adjusting device 126 is equipped with an AC servomotor 124 and a ball screw 125 for driving the expander lens 123. The scanner 120 further includes a collimating lens 128, a reflecting mirror 130, a focusing lens 131 and a laser beam scanning device 136. The laser beam scanning device 136 is equipped with a first scanning mirror 132, an AC servomotor 133 for rotating the first scanning mirror 132, a second scanning mirror 134, and an AC servomotor 135 for rotating the second scanning mirror 134.”) (para. 0019, “By operating the optical system, the laser beam is scanned in an X-axis direction and a Y-axis direction (robot coordinate system) and the position of a focal point of the beam is adjusted in a Z-axis direction (robot coordinate system). The scanner 120 is equipped with three AC servomotors to move the laser beam in three directions, i.e., an X-axis direction, a Y-axis direction and a Z-axis direction (scanner coordinate system). Thus, the scanner 120 can vary the position where the laser beam is focused in three dimensions.”).  
The advantage of combining the teachings of Yoshikawa is that in doing so would provide a means for accurately controlling the laser beam in three dimensions (citations above and para. 0026). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nakamura, as modified by Chou, with Yoshikawa, by adding to the exciter means of Nakamura, detailing oscillation in the x and y direction, with the teachings of Yoshikawa, in order to provide a means for accurately controlling the laser beam in three dimensions (citations above and para. 0026).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Chou, and in further view of Yoshikawa et al. (U.S. Publication 2011/0297654), hereinafter Yoshikawa, and in further view of Hofmann et al. (U.S. Patent 8711456), hereinafter Hofmann.
Regarding claim 7, the primary combination, as applied in claim 1 teaches each claimed limitation except for wherein the control unit includes a database of predefined 2- and/or 3-dimensional Lissajous Figures and that the control unit is configured to control the exciter means in a way such that the controllable focal point oscillation path corresponds to one or a combination of more than one of the predefined Lissajous Figures.  
Yoshikawa teaches that it is known in the art of laser welding devices (para. 0003) (Figures 1-2, scanner 120, and X-Y-Z coordinate system shown) (para. 0023, “The scanner 120 includes an optical fiber 122, an expander lens 123, a focal point position adjusting device 126. The focal point position adjusting device 126 is equipped with an AC servomotor 124 and a ball screw 125 for driving the expander lens 123. The scanner 120 further includes a collimating lens 128, a reflecting mirror 130, a focusing lens 131 and a laser beam scanning device 136. The laser beam scanning device 136 is equipped with a first scanning mirror 132, an AC servomotor 133 for rotating the first scanning mirror 132, a second scanning mirror 134, and an AC servomotor 135 for rotating the second scanning mirror 134.”) (para. 0019, “By operating the optical system, the laser beam is scanned in an X-axis direction and a Y-axis direction (robot coordinate system) and the position of a focal point of the beam is adjusted in a Z-axis direction (robot coordinate system). The scanner 120 is equipped with three AC servomotors to move the laser beam in three directions, i.e., an X-axis direction, a Y-axis direction and a Z-axis direction (scanner coordinate system). Thus, the scanner 120 can vary the position where the laser beam is focused in three dimensions.”) for a control unit to be configured to control the exciter means in a way such that a focal point oscillation path corresponds to one or a combination of more than one of a predefined path (para. 0022, “The central processing unit 160 sends synchronized operation commands (e.g., at the same control cycle time interval and the same timing) to the robot control device 140 and the scanner control device 150. The robot control device 140 and the scanner control device 150 process the operation commands from the central processing unit 160 at the same control speed and the same control cycle time.” Para. 0036, “based on operation commands issued from the central processing unit 160, the scanner control device 150 can control the scanner 120 such that the position where the laser beam is shone traces a pre-stored working point path.”) (see also para. 0047) (here CPU 160 have a pre-stored path is considered to refer to a path that is stored in a memory or database).
The advantage of combining the teachings of Yoshikawa is that in doing so would provide a control unit that accurately controls beam positioning in three-dimensions, thereby allowing for high-speed processing (as detailed above and in para. 0037).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nakamura, as modified by Chou,  with Yoshikawa, replacing the control circuit of Nakamura, with the teachings of Yoshikawa, in order to provide a control unit that accurately controls beam positioning in three-dimensions, thereby allowing for high-speed processing (as detailed above and in para. 0037).
The combination of Nakamura, Chou, and Yoshikawa teaches each claimed limitation except for the control unit including a database of predefined 2- and/or 3-dimensional Lissajous Figures.
Hofmann teaches that it is known in the art of scanning of laser beams (Col. 1, lines 10-15 and lines 19-29, detailing scanning beams using MEMS scanners) producing 2 and/or 3 dimensional Lissajous Figures (Col. 4, lines 23-29, “a scanner with Lissajous scanning comprises a micromirror that oscillates in at least two deflection axes, which has a frame and a mirror plate movably arranged via a suspension mount, and a control device for generating control signals for a resonant operation of the micromirror in the at least two deflection axes.”) (Col. 9, lines 40-62, with reference to Fig. 1. “mirror plate oscillates in two deflection axes formed orthogonally to one another, wherein the oscillations are generated via stationary, i.e., connected to the frame 2, and movable, i.e., connected to the springs 3 or the mirror plate 4, drive electrodes, which are supplied by a control device 8 with signals of a resonance frequency f.sub.1 and a resonance frequency f.sub.2. With a resonant micromirror 1 of this type, having the resonance frequencies f.sub.1 and f.sub.2, when the mirror is irradiated with a beam of light, in one scanning plane the deflected beam will pass through a double-period curve, which is essentially formed as a Lissajous curve.”).
The advantage of combining the teachings of Hofmann is that in doing so would provide an effective scanning overlap and resolution (Col. 4, lines 8-13).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nakamura, as modified by Chou and Yoshikawa, with Hofmann, by replacing stored path of Yoshikawa, with the teachings of Hofmann, in order to provide a path that has an effective scanning overlap and resolution (Col. 4, lines 8-13).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Chou and in further view of Yoshikawa et al. (U.S. Publication 2011/0297654), hereinafter Yoshikawa, and in further view of Hirose et al. (U.S. Publication 20150343562), hereinafter Hirose.
Regarding claim 8, the primary combination, as applied in claim 1, teaches each claimed limitation except for wherein the control unit is configured to independently adjust phases of the focal point oscillation in any of the x direction, y direction, and a z direction.  
Yoshikawa teaches that it is known in the art of laser welding devices (para. 0003) (Figures 1-2, scanner 120, and X-Y-Z coordinate system shown) (para. 0023, “The scanner 120 includes an optical fiber 122, an expander lens 123, a focal point position adjusting device 126. The focal point position adjusting device 126 is equipped with an AC servomotor 124 and a ball screw 125 for driving the expander lens 123. The scanner 120 further includes a collimating lens 128, a reflecting mirror 130, a focusing lens 131 and a laser beam scanning device 136. The laser beam scanning device 136 is equipped with a first scanning mirror 132, an AC servomotor 133 for rotating the first scanning mirror 132, a second scanning mirror 134, and an AC servomotor 135 for rotating the second scanning mirror 134.”) (para. 0019, “By operating the optical system, the laser beam is scanned in an X-axis direction and a Y-axis direction (robot coordinate system) and the position of a focal point of the beam is adjusted in a Z-axis direction (robot coordinate system). The scanner 120 is equipped with three AC servomotors to move the laser beam in three directions, i.e., an X-axis direction, a Y-axis direction and a Z-axis direction (scanner coordinate system). Thus, the scanner 120 can vary the position where the laser beam is focused in three dimensions.”) for a control unit to configured to independently adjust oscillation in any of the x, y and z directions (para. 0022, “The central processing unit 160 sends synchronized operation commands (e.g., at the same control cycle time interval and the same timing) to the robot control device 140 and the scanner control device 150. The robot control device 140 and the scanner control device 150 process the operation commands from the central processing unit 160 at the same control speed and the same control cycle time.” Para. 0036, “based on operation commands issued from the central processing unit 160, the scanner control device 150 can control the scanner 120 such that the position where the laser beam is shone traces a pre-stored working point path.”) (see also para. 0047).
The advantage of combining the teachings of Yoshikawa is that in doing so would provide a control unit that accurately controls beam positioning in three-dimensions, thereby allowing for high-speed processing (as detailed above and in para. 0037).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nakamura, as modified by Chou, with Yoshikawa, by adding to the function of the control circuit of Nakamura, with the teachings of Yoshikawa, in order to provide a control unit that accurately controls beam positioning in three-dimensions, thereby allowing for high-speed processing (as detailed above and in para. 0037).
The combination of Nakamura, Chou, and Yoshikawa teaches each claimed limitation except for the control unit being configured to independently adjust phases in any of the x direction, y direction, and a z direction.  
Hirose teaches that it is known in the art of laser processing apparatus (para. 0001) (Figure 1, apparatus 1 irradiates object S to be processed by beam L. Para. 0037) for a control unit (10) to be configured to independently adjust the phases in any of the x direction, y direction, and a z direction (para. 0047, “…the laser light L incident on the spatial light modulator 4 is modulated by the liquid crystal molecules 46a when passing through the liquid crystal layer 46, subsequently reflected by the reflecting film 44, and then modulated by the liquid crystal molecules 46a when passing through the liquid crystal layer 46 again. Thus, in the spatial light modulator 4, the phase of each ray constituting the laser light is regulated according to the modulation pattern inputted from the control unit 10, so as to adjust the wavefront of the laser light L.”).  
The advantage of combining the teachings of Hirose is that in doing so would provide a means for adjusting the wavefront of the laser beam.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nakamura, as modified by Chou and Yoshikawa, with Hirose, by adding to the functionality of the control unit of Yoshikawa, with the teachings of Hirose, in order to provide a means for adjusting the wavefront of the laser beam.
Claims 17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Chou, and in further view of Geiger et al. (U.S. Publication 2014/0216648), hereinafter Geiger
Regarding claims 17 and 24, the primary combination, as applied in claim 1, teaches each claimed limitation except, explicitly, wherein the size of the focal point is at least 0.1 mm (claim 17), and being 0.15 mm or more and not more than 0.4 mm (claim 24).  
Geiger teaches that it is known in the art of laser processing devices (para. 0001 and Figure 1) for the size of a focal point is at least 0.1 mm, and 0.15 mm or more and not more than 0.4 mm (Figure 1 shows focal point F having a diameter DF, where paragraph 0022 discloses DF being 0.1 mm) (A prima facie case of obviousness exists were the claimed ranges or amounts do not overlap with the prior art but are merely close-See MPEP 2144.05-I.  Here the 0.1 mm diameter taught by Geiger is substantially close to the 0.15 mm claimed.).
The advantage of combining the teachings of Geiger is that in doing so would provide a focal point diameter sufficient to process the workpiece.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nakamura with Geiger, by replacing the focal lens of Nakamura, inherently having a focal spot size of some value, with the teachings of Geiger, in order to provide a focal point diameter sufficient to process the workpiece.
Furthermore the focal spot size is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be a region of the workpiece impinged by the focused beam which influences the amount of irradiation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761